Citation Nr: 0029633	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  96-04 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUES

1.  Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 30 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel
INTRODUCTION

The veteran had 21/2 years service in a Reserve component, 
followed by active service from September 1990 to June 1991.  
In October 1991, he claimed service connection for pigmentary 
dispersion glaucoma and a psychiatric disorder secondary 
thereto.  A March 1992 rating decision granted service 
connection for pigmentary dispersion glaucoma with secondary 
depression, and assigned a single 30 percent evaluation.  An 
October 1994 rating decision proposed to reduce the 
evaluation to 10 percent, and the veteran was notified of the 
proposed reduction in a letter of the same month.  This 
appeal came to the Board of Veterans' Appeals (Board) from a 
January 1995 rating decision by the Buffalo, New York, 
Regional Office (RO) that implemented the proposed reduction.

In his April 1995 Notice of Disagreement, the veteran 
contended that his evaluation should be increased, rather 
than reduced.  In a March 1996 rating decision, the 
evaluation for glaucoma with secondary depression was 
increased to 20 percent and, in a July 1996 rating decision, 
the 30 percent evaluation was restored.  In a June 1996 
letter, his representative claimed that the veteran was 
entitled to an evaluation for glaucoma and a separate 
evaluation for a psychiatric disorder.  Thus, this appeal 
also arose from a July 1996 rating decision that denied that 
claim.

In a March 1999 decision, the Board determined that separate 
evaluations should be assigned for glaucoma and for a 
secondary psychiatric disorder, and remanded the case for 
ophthalmologic and psychiatric examinations.  After those 
examinations, a December 1999 rating decision assigned a 10 
percent evaluation for glaucoma and continued the 30 percent 
evaluation for adjustment disorder with depressed mood.


FINDINGS OF FACT

1.  All available relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO.

2.  The veteran's glaucoma apparently has no present 
manifestations.  Clinical findings show visual acuity of 
20/20 bilaterally, intraocular pressures of 18 and 19 in the 
right and left eye, respectively, and cup-to-disk ratios of 
0.40 bilaterally.

3.  The veteran's psychiatric disorder is manifested by some 
depression and disturbed affect.  The current clinical 
assessment of record indicates that symptoms are moderate, 
with occupational functioning mildly impaired thereby.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 10 
percent for glaucoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, to include §§ 4.7, 4.10, 
4.84a, and Diagnostic Code (DC) 6013 (2000).

2.  The schedular criteria for an evaluation greater than 30 
percent for a psychiatric disorder, under the rating criteria 
in effect before, or on and after, 7 November 1996, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4,10, 4.126, 4.130, 4.132, DC 9510 (1996) and 9434 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran was diagnosed with primary simple glaucoma in 
service in November 1990, and separated from service by 
action of a May 1991 Physical Evaluation Board.  His DD Form 
214 indicates that, at the time of separation, he was an E5, 
assigned to a port security unit.

In October 1991, the veteran claimed service connection for 
glaucoma and for a psychiatric disorder secondary thereto.

A December 1991 VA ophthalmologic examination noted 
intraocular pressures of 30 and 31, and cup-to-disk ratios of 
0.4 and 0.45 in the right and left eye, respectively.  The 
clinical assessment was "pigmentary spersions listed 
syndrome/ glaucoma."

A December 1991 VA psychiatric examination noted that the 
veteran became interested in aviation as a teenager, began 
flying solo and received his commercial pilot's license at 
age 18, and worked as a commercial pilot of light planes and 
helicopters before being called to active duty from the Coast 
Guard Reserve for service in the Persian Gulf region.  It was 
noted that he was unable to fly after being diagnosed with 
glaucoma, was unemployed as a result, and realized a drastic 
reduction in income, with his wife working to support the 
family.  That situation diminished his sense of self-worth; 
he became despondent, and sought religious, though not 
psychiatric, counseling.  He reported insomnia, a weight gain 
of more than 20 pounds during the preceding year, and crying 
spells.  He said he had three children, his marriage of 
eleven years was stable, and his wife's family had been very 
supportive.  His speech was clear and coherent, judgment and 
insight were intact, and cognitive functioning reflected 
above-average intelligence.  He denied suicidal, homicidal, 
and paranoid ideation as well as perceptual abnormalities.  
He also denied guilt feelings and helplessness, but 
hopelessness seemed to be present, and his affect was that of 
depression.  The diagnostic impression was a psychiatric 
condition consistent with depression due to the vocational 
and social effects of his disabling glaucoma.  The Axis I 
diagnosis was a depressive disorder, not otherwise specified, 
secondary to glaucoma.  On Axis V, his Global Assessment of 
Functioning (GAF) score was 50-70 because he was unable to 
work in the vocation for which he was trained.

A May 1994 VA ophthalmologic examination noted intraocular 
pressures of 30 and 28 in the right and left eye, 
respectively, and cup-to-disk ratios of 0.50 bilaterally.

At a June 1994 VA psychiatric examination, the veteran 
reported that he began working in his father's construction 
business in May 1992.  He had not sought psychotherapy, but 
had some difficulty and sought religious counseling.  He 
believed those earlier symptoms had largely resolved.  He 
said that one of his glaucoma medications affected his vision 
eight hours after it was applied.  He said he was stopped at 
a police roadblock and officers thought he had been drinking 
because his eyes were watery.  He was neatly dressed, his 
speech was coherent and relevant, and his affect was 
appropriate and showed good range.  Memory and cognition were 
intact, insight and judgment were good, and the veteran 
denied suicidal ideation.  The examiner noted that the 
veteran might have previously met the criteria for a 
diagnosis of a depressive disorder, but did not do so 
currently.  The Axis I diagnosis was phase-of-life problems, 
and the GAF score was 70.

In October 1994, the RO notified the veteran of a proposed 
reduction of his disability evaluation, from 30 to 10 
percent.  A January 1995 rating decision implemented the 
proposed reduction.

In April 1995, the veteran underwent a right trabeculectomy.  
A July 1995 VA ophthalmologic examination noted intraocular 
pressures of 14 and 16, and cup-to-disk ratios of 0.50 x 0.60 
and 0.40 x 0.50 in the right and left eye, respectively.

At a July 1995 VA psychological evaluation, the veteran said 
he developed glaucoma as a result of a military accident.  
(In an effort to avoid confusion in the record, we note here 
that the veteran's service medical records do not reflect 
treatment for an accident.)  He reported working up to 30 
hours per week in his father's construction business, but 
contended that he was no longer able to drive because of his 
glaucoma.  He said he had been treated for glaucoma during 
the preceding year, with no improvement.  He was not on 
antipsychotic medication.  He was oriented, but there was 
some psychomotor retardation.  He was quite depressed, his 
mood was despondent, and he was angry at VA for reducing his 
compensation.  Testing included the Beck Depression Inventory 
and the Minnesota Multiphasic Personality Inventory, both of 
which corroborated the Axis I diagnosis of mood disorder due 
to a general medical condition.  The GAF score was 55.

A January 1996 VA ophthalmologic examination noted 
intraocular pressures of 25, reduced to 21 by massage, and 
18, and cup-to-disk ratios of 0.70 and 0.50 in the right and 
left eye, respectively.  Visual fields were normal by 
confrontation.

At a June 1996 VA psychiatric examination, the veteran 
reported that he continued to work for his father's 
construction company but that there were days when his vision 
was considerably diminished.  He said his vision disorder 
caused financial problems for his family, and he noticed that 
his personality began to change, that he became more 
irritable and more easily angered, that he was not eating or 
sleeping well, and that he was depressed.  These changes in 
his personality had begun to affect his family, and he and 
his wife had sought marriage counseling.  Currently, he was 
sleeping better but he had become socially withdrawn.  He was 
alert and oriented, hygiene was average, and there was no 
evidence of psychomotor retardation.  There was no suicidal 
or homicidal ideation, and there were no psychotic features.  
Cognition was within normal limits, and judgment and insight 
were good.  The impression was chronic adjustment disorder 
with depressed mood, and the GAF score was 50-60.

In a September 1998 letter, the Rev. Msgr. F. Furfaro 
reported that the veteran and his wife had sought counseling, 
due to marital and emotional problems caused by the veteran's 
visual disability.

In a May 1999 letter, the RO asked the veteran, pursuant to 
the March remand, for the names and addresses of health care 
providers who had treated him since 1995 for glaucoma or a 
psychiatric disorder.  The veteran failed to respond to the 
letter.

An August 1999 VA ophthalmologic examination noted 
intraocular pressures of 18 and 19 in the right eye and left 
eye, respectively, and cup-to-disk ratios of 0.40 
bilaterally.  Visual acuity was 20/20 bilaterally.  The 
impression was pigmentary glaucoma, bilaterally.  The 
examiner noted that the March 1999 Board remand had requested 
an interpretation of visual field testing.  The examiner then 
reported that results of December 1998 visual fields tests 
were normal bilaterally, though there was some mild inferior 
nasal loss on the left, and concluded that the veteran had 
sustained no significant loss of visual field to impair his 
vision.

The veteran was scheduled for a psychiatric examination on 1 
September 1999, but called and said he had vehicle problems 
and canceled the appointment.  It was rescheduled for 15 
September, but he called half-an-hour after the time 
scheduled for the appointment and said he would be an hour 
late.

In a letter to his representative dated 15 September 1999, 
the veteran said he was scheduled for a VA psychiatric 
examination that day but arrived at the VA hospital 20 
minutes late.  He had trouble finding a parking place, became 
frustrated and agitated, and left the parking garage.  He 
called the hospital, and reported a delay in his arrival 
time, and was told that he had missed the appointment.  He 
complained about the management of his case by the VA mental 
hygiene clinic and asked his representative to arrange for 
another appointment.

At a November 1999 VA psychiatric examination, the veteran 
reported that he served in the Coast Guard from 1975 to 1977 
as a helicopter pilot, and returned to service as a 
helicopter pilot from 1986 to 1990.  He was scheduled for 
assignment to the Persian Gulf, but had a helicopter accident 
in 1990 that caused an increase in blood pressure in the 
eyes, which resulted in glaucoma.  (In an effort to avoid 
confusion in the record, we note that the veteran's DD Form 
214 showed only 21/2 years of Coast Guard Reserve service prior 
to active service from September 1990 to June 1991.  He had 
two months of foreign service, apparently in the Persian 
Gulf.  In addition, the veteran was separated from service as 
an E5 and was last assigned to a port security unit.  His 
service records do not suggest that he ever served in the 
Coast Guard or Coast Guard Reserve as a pilot.)

The veteran arrived for the examination with his wife, who he 
said had driven him to the hospital.  He said he had been 
employed in the past as a police officer, and currently 
worked 20-30 hours per week for his father's construction 
company.  He was living with his wife and three children, and 
reported a positive relationship with her and with his 
extended family.  He told the examiner that glaucoma, which 
had resulted from a 1990 accident while in the Coast Guard, 
had kept him from flying helicopters and significantly 
changed his life.  Currently, the veteran's vision was 
maintained on a plateau by medication, and he felt that 
techniques would be developed that would maintain his vision 
without medication.  He said the medication caused headaches 
and the headaches contributed to his depression.

The examiner reviewed VA psychiatric examinations from 1994 
and 1996, and noted that the veteran reported counseling with 
his minister on an irregular basis.  He was not taking any 
medication for a psychiatric disorder.  He attire was neat 
and appropriate, and hygiene was good.  His speech was 
relevant, coherent, and productive, though occasionally 
lacking in spontaneity.  He was oriented, and his thought 
processes were rational, coherent, and goal directed without 
evidence of confusion.  There was no evidence of 
hallucinations or delusions.  Short-term memory, 
concentration, and attention were grossly intact, but he 
reported that concentration and attention were occasionally 
disrupted by medication and the side effects of medication.  
The examiner estimated intellectual ability to be above 
average.  Mood was distressed and anxious, and affect was 
constricted, but the examiner noted that the veteran was 
capable of expressing affect appropriately in social 
situations.  The examiner found evidence of clinical 
depression that appeared to have worsened from 1994 and 1996.  
The diagnosis was adjustment disorder with depressed mood, 
moderate, and the GAF score was 60.

The examiner said that symptoms included anxiety, worry, and 
rumination, that caused sleep disturbance, despair, periods 
of social isolation, periods of anhedonia, feelings of 
negativity, hopelessness, and guilt, decreased energy, and 
decreased ability to derive pleasure from activities 
previously enjoyed.  However, the veteran denied suicidal and 
homicidal ideation, he had positive ego strength, was 
motivated for treatment of glaucoma, and had a positive 
family support network.  In addition, the examiner noted that 
there was no evidence to support a diagnosis of major 
depressive disorder.  Insight and judgment were good, though 
the veteran had been resistive to a trial of antidepressant 
medication.  The examiner concluded that the veteran's 
ability to adapt to work-related situations was adequate, 
except when depression was exacerbated, and that his 
occupational functioning was mildly impaired by depression.

Analysis

As briefly described in the Introduction, above, a March 1992 
rating decision granted service connection for glaucoma with 
secondary depression, and assigned a 30 percent evaluation.  
A January 1995 rating decision reduced the evaluation to 10 
percent, it was subsequently increased to 20, and then the 30 
percent evaluation was restored.  In his Notice of 
Disagreement as to the January 1995 rating decision, the 
veteran claimed an increase.  In a March 1999 decision, the 
Board determined that separate evaluations should be assigned 
for glaucoma and the secondary psychiatric disorder, and a 
December 1999 rating decision assigned a 10 percent 
evaluation for glaucoma and continued a 30 percent evaluation 
for adjustment disorder with depressed mood.

Generally, when a veteran claims an increased rating based on 
increased disability of a service-connected disorder, such a 
claim is well grounded within the meaning of 38 U.S.C.A. § 
5107(a), and VA then has a duty to assist in developing 
evidence to adjudicate the claim.  See Jackson v. West, 12 
Vet.App. 422, 428 (1999), citing Proscelle v. Derwinski, 2 
Vet.App. 629 (1992).  In this regard, we recognize that 
several items of pending legislation contain amendments to 
section 5107; in this case, we find that the RO's development 
action has generated sufficient evidence to satisfy the 
obligations embodied in all those provisions.  Since he filed 
his claim, the veteran has been afforded VA examinations, and 
the Board remanded the case for further development of the 
evidence, so we will proceed to the merits thereof.

Of course, we are not concerned here with service connection, 
since that has already been established; it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).  However, each disability must 
be viewed in relation to its history, so examination reports 
and treatment records extending back to the date of service 
connection must be considered.  38 C.F.R. § 4.1.

The law provides that the basis of disability evaluations is 
the ability of the body as a whole, or of a system or organ 
of the body, to function under the ordinary conditions of 
daily life including employment.  38 C.F.R. § 4.10.  The VA 
Schedule for Rating Disabilities, Part 4 of title 38 of the 
Code of Federal Regulations, identifies various disabilities 
by separate diagnostic codes.  38 C.F.R. § 4.27.  Within 
diagnostic codes, specific ratings are determined by the 
application of criteria which are based on the average 
impairment of earning capacity caused by the rated 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(a).  When 
there is a question as to which of two evaluations should be 
assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that evaluation.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7.  If there is reasonable doubt as 
to the degree of disability, it is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Under the provisions of DC 6013, simple, primary, 
noncongestive glaucoma is to be rated pursuant to DC 6021-
6079 (loss of visual acuity) or DC 6080 (loss of visual 
fields) with a 10 percent minimum evaluation.  In this case, 
the veteran's visual acuity is 20/20 bilaterally and there is 
no loss of visual fields.  Accordingly, an evaluation greater 
than the 10 percent minimum evaluation is not warranted.

Turning now to the claim for an increased evaluation for a 
psychiatric disorder, this case comes to us from a January 
1995 rating decision, and the rating criteria for mental 
disorders were amended.  See 61 Fed. Reg. 52,695-52,702 
(1996). These changes became effective on November 7, 1996.  
When regulations concerning entitlement to a higher 
evaluation are changed during the pendency of an appeal, the 
veteran is entitled to a decision on the claim under the 
criteria most favorable thereto.  Baker v. West, 11 
Vet.App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. App. 79 
(1997) (per curiam order);  Karnas v. Derwinski, 1 
Vet.App. 308 (1991).  Thus, adjudicators must apply both the 
old and the new rating criteria.  Here, the January 1995 
rating decision applied the pre-November 1996 rating 
criteria, and a December 1996 Supplemental Statement of the 
Case applied the current rating criteria.  We must also 
consider both sets of criteria.

Pre-November 1996 regulations provided that social and 
industrial inadaptability were the basic criteria for rating 
psychiatric disorders.  38 C.F.R. §§ 4.129, 4.130 (1996).  
Social integration was considered one of the best 
determinants of mental health, and reflected the ability and 
desire to establish healthy and effective interpersonal 
relationships.  However, in evaluating a disability, social 
inadaptability was to be considered only as it affected 
industrial adaptability.  38 C.F.R. § 4.129 (1996).  The 
severity of disability and, thus, the rating was to be based 
on actual symptomatology as it affected social and industrial 
adaptability.  Two important determinants of disability were 
time lost from gainful work and a decrease in work 
efficiency.  However, an emotionally sick veteran with a good 
work record was not to be underevaluated, nor was a veteran's 
condition to be overevaluated on the basis of a poor work 
record not related to the psychiatric picture.  38 C.F.R. 
§ 4.130 (1996).

Current regulations provide that the diagnosis of a mental 
disorder must conform to the diagnostic criteria of the 4th 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders, that findings on 
the examination report must support the diagnosis, and that, 
if these requirements are not met, the rating agency must 
return the report to the examiner.  38 C.F.R. § 4.125(a) 
(2000).  The frequency, severity, and duration of psychiatric 
symptoms must be considered as well as the length of, and the 
veteran's ability to adjust during, periods of remission.  
The evaluation assigned must be based on all the evidence of 
record that bears on occupational and social impairment and 
not merely on the examiner's assessment of the level of 
disability at the moment of the examination.  38 C.F.R. 
§ 4.126(a) (2000).  Finally, the extent of social impairment 
must be considered, but the evaluation may not be based 
solely on social impairment.  38 C.F.R. § 4.126(b) (2000).

There are some similarities between the old and new 
regulatory schemes.  First, social adaptability is an 
important consideration, but it is only one consideration, 
and an evaluation cannot be based upon that alone.  Second, a 
work record, or lack thereof, is also an important 
consideration to the extent that it reflects the effects of 
psychiatric symptomatology.  That is, a poor work record may 
be evidence of either inability to work or unwillingness to 
work, so a poor work record, in and of itself, does not 
constitute evidence of the level of disability.  The most 
significant factor under either the old or new regulatory 
scheme is evidence of the effects of psychiatric 
symptomatology.

In this case, the veteran has been diagnosed with a mental 
disorder that has been variously labeled as adjustment 
disorder with depressed mood, mood disorder due to a general 
medical condition, phase-of-life problems, and depressive 
disorder not otherwise stated.  Distinctions between those 
disorders may affect a treatment plan, but they do not bear 
on the evaluation to be assigned.  In the January 1995 rating 
decision, the RO applied DC 9510, for psychological factors 
affecting condition of organ of special sense (the eyes), 
under the old criteria, and, in the December 1996 
Supplemental Statement of the Case and the December 1999 
rating decision, the RO applied DC 9434, for major depressive 
disorder, under the new criteria.  It could be posited that 
DC 9440, for chronic adjustment disorder, is the preferable 
code, but we have no reason to second-guess the RO in that 
regard.  That is because the rating criteria are the same for 
all of the psychiatric disorders diagnosed.  The evaluation 
assigned is based on the manifestations of mental illness and 
not on the number or nature of the disorders diagnosed.

Under the provisions of the applicable diagnostic codes, the 
rating criteria in effect prior to the November 1996 
regulatory amendment provided that a 50 percent evaluation 
was warranted when the ability to establish or maintain 
effective relationships with people was considerably impaired 
and psychoneurotic symptoms resulted in such a reduction in 
reliability, flexibility, and efficiency as to cause 
considerable industrial impairment.  A 30 percent evaluation 
was warranted when the ability to establish or maintain 
effective and wholesome relationships with people was 
definitely impaired and psychoneurotic symptoms resulted in 
such a reduction in reliability, flexibility, efficiency, and 
initiative as to cause definite industrial impairment.


The Board notes that, with regard to the definition of the 
term "definite" as used in the 30-percent rating criteria, 
the Court held, in Hood v. Brown, 4 Vet.App 301 (1993), that 
the term "definite" in 38 C.F.R. § 4.132 was "qualitative" 
in character, whereas the other terms in this diagnostic code 
were "quantitative" in character.  Therefore, on remand in 
that case, the Board was invited to "construe" the term 
"definite" in a matter that would quantify the degree of 
impairment for purposes of meeting the statutory requirement 
that the Board articulate reasons and bases for its decision. 
38 U.S.C.A. § 7104(d)(1).  Subsequently, in a precedent 
opinion, the VA General Counsel concluded that "definite" 
is to be construed as "distinct, unambiguous and moderately 
large in degree."  It represents a degree of social and 
industrial inadaptability that is "more than moderate but 
less than large."  VAOPGCPREC 9-93 (Nov. 9, 1993).  The 
Board is bound by this interpretation of the term 
"definite" under 38 U.S.C.A. § 7104(c), and will address 
the merits of the claim with these considerations in mind.

Under the provisions of the applicable diagnostic codes, the 
current rating criteria provide that a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotypical speech; panic attacks more frequent than once a 
week; difficulty understanding complex commands; impairment 
of memory characterized by, for example, forgetting to 
complete tasks or the retention of only highly-learned 
material; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is warranted for 
occupational and social impairment with an occasional 
decrease in work efficiency and with intermittent periods of 
inability to perform occupational tasks due to such symptoms 
as depressed mood, anxiety, suspicion, panic attacks, chronic 
sleep impairment, and mild memory loss.

Turning now to the evidence from psychiatric examination 
reports, we find it troubling that examiners appear to have 
operated under the impression, however gained, that the 
veteran had some sort of accident in service, particularly 
that it was a helicopter accident, that resulted in severely-
disabling glaucoma.  In fact, there is no evidence that the 
veteran had an accident in service, particularly a helicopter 
accident, as the evidence clearly shows that he was not a 
pilot in the Coast Guard or the Coast Guard Reserve.  Equally 
troubling is that examiners appear to have operated under the 
impression, however gained, that the veteran's glaucoma is 
particularly disabling.  In fact, it appears to be well 
controlled by medication, as visual acuity is 20/20 
bilaterally, cup-to-disk ratios are 0.40, and there is no 
loss of visual fields.  Thus, there is no objective evidence 
that the veteran experiences any vision deficit.  In that 
regard, though his wife has accompanied him to some 
psychiatric examinations, purportedly because he could not 
drove a car, it does not appear that she accompanied him to 
eye examinations, and his September 1995 letter to his 
representative suggests that he was driving the car when he 
was late for that examination.  Finally, we note that the 
veteran has been able to manage his psychiatric symptoms 
without medication or psychotherapy.  In that regard, we also 
note that he failed to respond to a May 1999 letter from the 
RO seeking the names and addresses of health care providers 
who had treated him since 1995.

In culling evidence from examination reports relevant to the 
rating criteria, we find that the examiners have noted that 
the veteran's speech has not suggested a psychiatric 
disorder; there is no evidence of panic attacks; there is no 
evidence that memory, abstract thinking, cognitive 
functioning, or judgment, has been impaired; and he is 
motivated for glaucoma treatment.  The veteran has maintained 
his marriage of about 20 years, has a positive family support 
network, has good ego strength, and has shown an ability to 
adapt to work-related situations.  There has been evidence of 
depressed mood and disturbed affect but, at the 1999 
examination, the examiner opined that occupational 
functioning was only mildly impaired by depression.

In sum, though the veteran, in 1996, contended that he was 
more irritable, it is not clear that his irritability then 
was a manifestation of a psychiatric disorder.  In 1999, the 
examiner found that affect was constricted but that the 
veteran was able to express affect appropriately in social 
situations.  In addition, he was noted to have a positive 
family support network and positive ego strength.  Thus, 
there is no evidence of social impairment due to a 
psychiatric disorder.  The 1999 examiner found mild 
impairment in occupational functioning, and that may amount 
to definite, but certainly not considerable, industrial 
impairment.  Thus, under the pre-1996 rating criteria, a 30 
percent, but not a 50 percent, evaluation is warranted.  
Under the new rating criteria, with the exception of some 
depressed mood, the veteran does not meet the criteria for a 
50 percent evaluation, and it is not entirely clear that he 
meets the criteria for a 30 percent evaluation.


ORDER

Entitlement to an increased evaluation for glaucoma, 
currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation for a psychiatric 
disorder, currently evaluated as 30 percent disabling, is 
denied.




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals

 
- 15 -


- 14 -


